
	

114 HR 622 : State and Local Sales Tax Deduction Fairness Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		H. R. 622
		IN THE SENATE OF THE UNITED STATES
		April 20, 2015ReceivedAN ACT
		To amend the Internal Revenue Code of 1986 to make permanent the deduction of State and local
			 general sales taxes.
	
	
 1.Short titleThis Act may be cited as the State and Local Sales Tax Deduction Fairness Act of 2015. 2.Permanent extension of deduction of State and local general sales taxes (a)In generalSection 164(b)(5) of the Internal Revenue Code of 1986 is amended by striking subparagraph (I).
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. 3.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
		
	Passed the House of Representatives April 16, 2015.Karen L. Haas,Clerk
